Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Response to Arguments
	Applicant’s amendments address the 112 rejection and those rejections are withdrawn.  
	With regard to the 101 rejection, applicant argues that the claims are eligible because the claims integrate a judicial application because the claims collect user search term data and present those terms via channel communication.  The examiner disagrees that the claims are a practical application as the claims, as even applicant concedes, merely collect data and present that data via some communications channel.  Such data collection and retrieval/presentation is well-understood, routine and conventional.  Applicant’s arguments with respect to various improvements in reliability, stability, energy efficiency, computer resource use efficiency, and adaptability of artificial intelligence are not persuasive as they are merely assertions that such improvements result from applicant’s claims.  Applicant has provided no evidence for any improvement in those areas.  Of note, the claims do not purport to improve the computer itself, but rather an algorithm the computer processes or invent a new artificial intelligence engine that uses comparative analytics.  Applicant merely claims the use of a computer and an AI engine and describes a result of the use.  Such recitations do not constitute significantly more or a practical application.  
	If applicant were to indicate how the comparative analysis is performed or provide additional detail as to the modifications of the website, it is likely that the 101 rejection could be overcome. 
	With respect to the art rejection, applicant makes several arguments that are not commensurate with the scope of the claims.  Specifically, applicant argues that “with respect to the claim recitation of identifying the user accessing a website and modifying, via application program interface, plaint [sic] text on the website for presentation to the user, with the stored modified plain text implementations of the identified search terms used by the user, … that this concept differs from the concept of the present invention, which modifies the plain text of a website for presentation to the user. The added step of compiling information collected from a user's search history and applying it in this manner is a necessary and material step to performing the function of the present invention. At no point does the cited prior art teach or suggest identifying a user accessing a website and modifying the application program interface plan [sic] text on the website.” 
	With respect to the argument that the cited art’s concept differs from the concept of the present invention, such an argument does not address the actual claim language and whether the art is applicable under a BRI of the recited claim language.  The examiner has submitted it does in the rejection and applicant’s arguments that the inventions are different are of no import as to whether the claims cover other concepts.  Similarly, with respect to applicant’s argument regarding “identifying a user accessing a website and modifying the application program interface plan [sic] text on the website,” such an argument does not address the claims and is not persuasive.  
	With respect to the other amendments, the examiner has found other art as shown below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In particular, the independent claims recite “modify, via application program interface, plain text on the website for presentation to the user with the stored modified plain text implementations of the identified search terms used by the user.”  It is unclear if only plain text on the website is being modified to something else with the for presentation … as intended use of the modification or the plain text on the website is being modified by the stored modified plain text implementations of the identified search terms used by the user,” or that the plain text is being modified by adding both additional plain text and “the stored modified plain text implementations of the identified search terms used by the user” or that the API is modifying both the text on the website and “the stored modified plain text implementations of the identified search terms used by the user.”  For purposes of examination the examiner interprets the claim to only modify plain text on the website with the for presentation clause as intended use. 	 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas, (groups a, b - 2019 PEG)

STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include system, as in independent Claim 1 and in the therefrom dependent claims. Such terminals fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.

Step 2A: The invention is directed to creating a new user profile on a website which is akin to fundamental economic practices and ideas of itself (see Alice), As such, the claims include an abstract idea.  When considering the limitations individually and as a whole the limitations directed to the abstract idea are:

create a communicable linkage between communication channels across an entity for communication identification; 
identify a user communication via one of the communication channel; 
onboard the user digitally across platform, where onboarding the user digitally across the platform comprises storing application process data associated with user communication, wherein the application process data associated with user communication further comprises information identifying the user as being associated with a particular business as a partner or owner of the particular business; 
continuously identify and compile search terms used by the user based on the user’s search engine history;
store modified plain text implementations of the identified search terms for deployment at the communication channels upon user access of the one of the communication channels;
identify the user accessing a website and modify, via application program interface, plain text on the website for presentation to the user with the stored modified plain text implementations of the identified search terms used by the user;
provide cross channel application processing with population of application processing data associated with the user communication at a different channel; and
based on identifying the user is associated with the particular business, perform a comparative analysis with one or more similar businesses to identify products for implementation by the user; and 
modify a live display of the website to provide the user with one or more options for the products for implementation by the user.

This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.

STEP 2B.
Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.

The instant application includes in Claim 1 no additional steps to those deemed to be abstract idea(s).

In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.

The additional elements recited in the claim beyond the abstract idea include 
a memory device with computer-readable program code stored thereon; 
a communication device; 
a processing device.

Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs., /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1090,1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPG2d 1097,
1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.

In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for authorizing the timing of a payment and to activate a display screen based on a trigger or camera functions that could then be pointed to as being "significantly more" than the abstract ideas themselves. Moreover, Examiner was not able to identify any "unconventional" steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is well-understood, routine, and conventional in the related arts.

Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device and require no more than a generic computing devices to perform generic functions. 

CONCLUSION
It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers (McRO), or limitations directed to improvements in computer related technology, including claims directed to software (Enfish).

The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-7 these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1; where all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary." Content Extraction &. Transmission LLC v, Wells Fargo Bank, Natl Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  Claims for the other statutory classes are similarly analyzed. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 USC 103 as being unpatentable over US 2010/0306108, Bierer (hereafter Bierer) in view of US 2016/0210280 Tseng et al. (hereafter Tseng) and US 2014/0074519, Pugh et al. (hereafter Pugh). 

As to claims 1, 8 and 15
1. A system for providing a digital onboarding and real-time dispersion display interface, the system comprising: 
a memory device with computer-readable program code stored thereon; (Bierer ¶37-38 discloses a memory device)
a communication device; (Bierer ¶58 discloses communicating through a network, which would require a communication device)
a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to: (Bierer ¶40 discloses a processor)
create a communicable linkage between communication channels across an entity for communication identification;  (Bierer Fig 1 shows communication linkages across an entity)
identify a user communication via one of the communication channel; (Bierer ¶48 discloses an example of a customer requesting access to a ER line of credit) 
onboard the user digitally across platform, where onboarding the user digitally across the platform comprises storing application process data associated with user communication;  (Bierer ¶66 stores customer application information) 
provide cross channel application processing with population of application processing data associated with the user communication at a different channel. (Bierer ¶71 mails a fulfillment kit to the user, which is a different channel; see also ¶88 detailing that the information is sent to a teller/personal banker) 

Bierer does not disclose 
continuously identify and compile search terms used by the user based on the user’s search engine  history; 
store modified plain text implementations of the identified search terms for deployment at the communication channels upon user access of the one of the communication channels;
identify the user accessing a website
and modify, via application program interface, plain text on the website for presentation to the user with the stored modified plain text implementations of the identified search terms used by the user; 

However, personalized advertisements displayed on web pages are well-known in the industry.  Tseng ¶43-45 discloses identifying search terms inputted into a search engine, ¶32-34 stores modified plain text implementations of the user input in a customized dictionary for the user, ¶43-45 modifies future searches using the customized dictionary.   The examiner notes that the use of an API to perform modifications is by definition how an API operates as an API is a term of art describing how software transfers data between modules and other programs.  See for example, What is API: Definition, Types, Specifications, Documentation. As noted, the “for presentation to the user with the stored modified plain text implementations of the identified search terms used by the user,” is treated as an intended use of the modified plain text of the website. 
It would have been obvious to modify the system of Bierer to include the customization features of Tseng for the purposes of providing user customization as taught by Tseng (¶9). 

Bierer and Tseng do not disclose wherein the application process data associated with user communication comprises information identifying the user as being associated with a particular business as a partner or owner of the particular business;
based on identifying that the user is associated with the particular business, perform a comparative analysis with one or more similar businesses to identify products for implementation by the user; and
modify a live display of the website to provide the user with one or more options for the products for implementation by the user. 

Pugh ¶28 identifies that a person is a business owner through questions and performs a comparative analysis based on similar businesses and also presents options for insurance coverage. 

It would have been obvious to modify the system of Bierer and Tesng to include the identification of a business owner to present options that are efficient for the seller to provide to the business as taught by Pugh (¶42). 
	
Claims 8 and 15 are rejected under a similar rationale.

As to claims 2, 9, and 16
2. The system of claim 1, wherein identifying identify products and services associated with the user.  (Bierer ¶72 identifies what the user is qualified for and has available in the account)

Claims 9 and 16 are rejected under a similar rationale. 

As to claims 3, 10 and 17
3. The system of claim 2, further comprising determining a match between the products and services provided and terms the user utilized during the communication providing a predictive user interested in the products and services for future user implementation.  (Bierer ¶65 creates a lead file that is scrubbed and sorted, which is understood to one of ordinary skill in the art as determining which users are most likely to benefit/obtain the advertised services, which the examiner interprets to be a compatibility score) 

Claims 10 and 17 are rejected under a similar rationale.

As to claims 4, 11 and 18
4. The system of claim 3, further comprising presenting an associate communicating with the user with a real-time presentment of options or adjustments to the user for the products and services provided and the score associated therewith for presentation to the user during communication with the user.  (Bierer ¶90 has a personal banker identifying a desired transaction and help the customer) 

Claims 11 and 18 are rejected under a similar rationale.

As to claims 5, 12 and 19
5. The system of claim 1, wherein modifying text within a website based on onboarding the user digitally across the platform further comprises modify words on the website for the user based on engine identified trending search terms for the user, wherein the modifying is performed via integration within a current application program interfaces to dynamically change the websites for the user.  (Tseng ¶18 identifies trendy terms for the user; see also ¶24, 26)

Claims 12 and 19 are rejected under a similar rationale.

As to claims 6, 13 and 20
6. The system of claim 1, further comprising triggering a real-time distribution of resources upon a future application filing based on the stored application process data and the confidence level of the stored application process data, such that upon completion of the application and the application filing the user receive resources in real-time without additional processing delays.  (Bierer ¶79 utilizes the information and provides a loan without delays) 

Claims 13 and 20 are rejected under a similar rationale. 

As to claims 7 and 14
7. The system of claim 1, wherein modifying text within a website based on onboarding the user digitally across the platform further comprises tailoring the text within the website for the user.  (Bierer ¶58 discloses electronic communications that are communicated to the user, in particular applications and information from the user that are tailored to the user and based on the user’s response) 

Claim 14 is rejected under a similar rationale. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 7-5 Pacific Time, M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-81096763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ming Shui/
               Primary Examiner, Art Unit 3684